Title: To John Adams from William Cranch, 3 March 1801
From: Cranch, William
To: Adams, John



Sir,
City of Washington March 3d. 1801

Having had the honour of receiving a Commission, appointing me one of the associate Justices of the Circuit Court of the District of Columbia, I beg leave to resign the Commission which I have heretofore held, by which I was appointed one of the Commissioners under the act of Congress, for establishing the temporary and permanent seat of the Government of the United States; and while, with diffidence, I accept the office of one of the associate Justices of the Circuit Court of the District of Columbia, I can not omit the opportunity of expressing the grateful sensations which the appointment has created in my mind, and to intimate a hope that I may not be found deficient in those qualifications which are necessary duly to discharge the duties of the Office.—
With the highest consideration / and respect, I have the honour to be / Sir, your obedient servant
William Cranch.